WOODS, Circuit Judge
(dissenting). I agree that it was proper practice to try the question of service by affidavits, but- think the showing defective because it was not made to appear that there was in Cook county, or elsewhere in Illinois, or the Northern district of Illinois, no agent on whom an effective service could be made. If there is no precedent on the subject, it is a good time to make one. The analogy of the motion to set aside the return of service to a plea in abatement of the writ was strong. The writ issued, as it was, out of the county court had been exhausted, and, the service thereof having been set aside, the plaintiff needed a new or alias writ as well as a new service. Besides, for the reasons stated in the dissenting opinion, I think the case of Fairbank & Co. v. Cincinnati, N. O. & T. P. Ry. Co. should be overruled. Tbe power to make contracts is not the test of agency under the Illinois statute. The agents named are “any clerk, cashier, secretary, engineer, conductor,” and then is added, “or any agent.”